        Case 2:20-cv-00057-KG-CG Document 29 Filed 08/13/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


JASON M. GOODMAN and
JAMI GOODMAN,

                       Plaintiffs,
v.                                                   Cause No. 20-CV-00057 KG/CG

CITY OF ALAMOGORDO,
ALAMOGORDO POLICE DEPARTMENT,
and OFFICER KYLE GRAHAM,

                  Defendants,
______________________________________
JASON M. GOODMAN and
JAMI GOODMAN,

                       Plaintiffs,                   Consolidated with
v.                                                   20-CV-00243 CG/GJF

CITY OF ALAMOGORDO,
ALAMOGORDO POLICE DEPARTMENT,
and OFFICER KYLE GRAHAM,

                       Defendants.

                                             ORDER

       THIS MATTER is before the Court on the telephonic status conference conducted on

July 7, 2020, and July 9, 2020, held before the Honorable Carmen E. Garza, Chief United States

Magistrate Judge. (Doc. 26); (Doc. 28). On July 7, 2020, Plaintiff Jason Goodman, appearing pro

se “expressed his interest in orally moving the Court for dismissal of this case without

prejudice.” (Doc. 26 at 1). The Court explained it needed Jami Goodman’s consent before

proceeding with Mr. Goodman’s request. Id. Mr. Goodman agreed to confer with Ms. Goodman

and assured the Court Ms. Goodman would be present for the telephonic status conference

rescheduled for July 9, 2020. Id.
        Case 2:20-cv-00057-KG-CG Document 29 Filed 08/13/20 Page 2 of 2



       On July 9, 2020, both Mr. & Ms. Goodman appeared pro se. (Doc. 28). At the status

conference, Mr. Goodman read a statement prepared by his prior counsel, requesting dismissal of

his case without prejudice. (Doc. 28 at 1). Ms. Goodman orally confirmed that she agreed with the

prepared statement and the dismissal of her case without prejudice. Id. Counsel for Defendants

also confirmed on the record that he had no objection. Id.

       Counsel for Defendants then sent a draft order to Mr. Goodman seeking his approval for

entry by the Court. Mr. Goodman confirmed via email on July 11, 2020, that both he and Ms.

Goodman had no objection to the proposed Order and the requested relief of dismissal without

prejudice.

       Having considered the statements of the parties at the status conference and good cause

appearing, it is hereby ORDERED that these consolidated are dismissed without prejudice.



                                                     _________________________________
                                                     UNITED STATES DISTRICT JUDGE


Submitted by:
Frank D. Weissbarth
Brennan & Sullivan, P.A.
128 East DeVargas
Santa Fe, New Mexico 87501
(505) 995-8514
frank@brennsull.com
Attorneys for Defendants

Approved by email July 10, 2020
Jason Matthew Goodman
Aprroved by email July 14, 2020
Jami Marie Goodman
2309 Princeton Avenue
Alamogordo, NM 88310
(575) 921-4073
goodmanjami@yahoo.com
Pro se Plaintiffs




                                                2
